Citation Nr: 1117525	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at an October 2010 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of RO consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The Board additionally notes that a March 2009 rating decision denied the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As evidenced by the claims folder, the Veteran did not express disagreement as to this matter.  Accordingly, that issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, impaired affect, depression, panic attacks, hyperarousal, impaired impulse control, and difficulty adapting to stressful circumstances.  His global assessment of functioning (GAF) scores have ranged from 45 to 60.  

2.  The Veteran's PTSD is not manifested by suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal hygiene, or inability to establish and maintain effective relationships.  

3.  The evidence does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration is warranted.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  Referral for consideration of extraschedular provisions for PTSD is not warranted.  38 C.F.R. § 3.321(b) (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case the record reflects that VA provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The evidence of record includes the Veteran's statements, service treatment records, and post service VA and private treatment records.  

The Veteran was provided VA examinations in November 2006 and November 2007.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a personal hearing in October 2010.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the issue on appeal and questioned the Veteran about the existence of other treatment records as well as clarified the extent of the current disability.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. In addition the Veteran was represented by a qualified Veterans Service Officer from his representative, the American Legion.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), or if there was error, it was harmless due to the Veteran's actual knowledge of what was needed, and that the Board can adjudicate the claim based on the current record.  In view of the foregoing, the Board finds that VA has fulfilled its duty to notify and assist the Veteran in the claim under consideration. Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2010).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Veteran's service-connected PTSD is currently rated 50 percent disabling.  For the reasons expressed immediately below, the Board finds that the Veteran's PTSD symptoms do not warrant the assignment of a 70 percent rating under Diagnostic Code 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 100 percent is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The Veteran was provided a VA psychiatric examination in November 2006.  The Veteran complained of persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with trauma, hyperarousal, and nightmares.  He also indicated that upon informing his boss that that he had PTSD, his performance evaluations were lower and created anxiety for fear of losing his job.  Psychiatric examination of the Veteran revealed that the Veteran was alert and oriented in all spheres, speech was normal, mood was euthymic with anxious affect, intact cognition, as well as fair insight and judgment.  The Veteran denied any suicidal or homicidal ideation as well as auditory/visual/tactile hallucinations.  The examiner indicated a GAF score of 50.

The Veteran was provided a subsequent VA psychiatric examination in November 2007.  He continued his complaints of re-experiencing traumatic events, sleep impairment, hyperarousal, and contentious relationship with his employer.  He also indicated that he has never been married and has "no real friends," although he converses with his aunt who lives with him.  Further, he stated that he is able to maintain activities of daily living without assistance.  Upon examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, had mild psychomotor agitation, had normal speech, affect was reduced in range, linear thought process, fair judgment and insight, intact cognition, no suicidal or homicidal ideation, and no auditory/visual/tactile hallucinations.  The examiner indicated a GAF score of 60.

VA mental health evaluations dated from February 2005 through October 2010 document treatment for the Veteran's PTSD.  The mental health evaluation records reveal that the Veteran was alert and oriented, dressed appropriately, was pleasant and cooperative, had poor concentration, and had a depressed or anxious mood.  Although a November 2007 mental health evaluation indicated that the Veteran endorsed transient suicidal ideation, he denied any plan or intent.  Moreover, the remainder of the VA mental health evaluation records document no suicidal ideation.  Additionally, the November 2007 VA mental health evaluation revealed that the Veteran's speech was soft and slowed.  However, it was not described as illogical, obscure, or irrelevant, and no other evidence shows speech of this type.  The Veteran continued to report that his occupation created stressful circumstances, and that he was concerned with being terminated as well as avoiding confrontations with co-workers because they "annoy" him.  However, he indicated during a July 2008 evaluation that he "is pretty certain he will not get laid off" and during an August 2009 evaluation that he is "holding his own" at his job.  The Veteran also continued to deny auditory or visual hallucinations, and stated full awareness of his problems and taking appropriate responsibility.  Notably, a March 2009 evaluation report indicates that the Veteran was willing to register for a vocational rehabilitation course on computers and technology.  The report further noted that he has a "loving and loyal" nephew.

Treatment records from the Vet Center dated from March to September 2010 also document treatment for the Veteran's PTSD.  The Veteran stated that he resides with and cares for his aunt by providing shelter and other forms of assistance.  Furthermore, prior to injuring his back, he enjoyed playing basketball and softball.  He also denied suicidal or homicidal ideation as well as hallucinations or delusions, and a mental status evaluation revealed that he had a neat appearance, anxious manner, average intelligence, appropriate speech, normal memory, flattened affect, good judgment, and was relaxed and oriented to time, place, and person.  He additionally continued his complaints of sleep disturbance, intrusive thoughts, mistrust of others, isolation, as well as average energy level.  An April 2010 evaluation revealed that the Veteran struggled with panic attacks, and that his speech was pressured.

At the February 2006 DRO hearing, the Veteran indicated that his PTSD caused mistrust of others.  Further, at the October 2010 Board hearing, the Veteran continued his complaints of social and occupational impairment associated with his PTSD and use of medication for treatment.  He also stated that although he continued to have problems with his employer due to his PTSD and remained isolated from co-workers, he only missed a couple days of work per month.  The Veteran continued his complaints of social isolation, and that his PTSD interferes with taking care of his aunt, specifically with sharing his home with her and helping provide for her.  Although he previously spent time with friends, the Veteran stated that he only talks to them on the phone every once in a while.  Finally, the Veteran continued to deny suicidal ideation.

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a 70 percent disability rating.  While the Veteran endorsed transient suicidal ideation in November 2007, he has denied suicidal ideation on numerous other occasions and has further shown no plans or intent.  He also has no recent legal difficulties related to his PTSD.  Moreover, there is no evidence of  obsessive rituals which interfere with routine activities, nor has the Veteran so contended.  

Although the Veteran's speech has been described as pressured, soft, and slowed, it has not been described as intermittently illogical, obscure, or irrelevant at any time of record.  He also testified on his own behalf at his hearing.  The Veteran has complained of panic attacks and depression.  However, he has not reported near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  While he does have significant bouts of depression and panic attacks, he remains able to  manage his own household and his day-to-day activities as well as take care of his aunt, and there is no indication that he is incapable of managing his personal finances.  While he has reported some impaired impulse control, in particular at his place of employment, he generally managed to avoid physical confrontations.  Additionally, numerous treatment records, as well as the November 2006 and November 2007 VA examination reports, show no evidence of spatial disorientation or neglect of personal appearance and hygiene.  On the contrary, they indicate that the Veteran was oriented to time and place and that he dressed normally.  

Finally, with respect to adapting to stressful circumstances and establishing effective relationships, the Board notes the Veteran's continued complaints of stress associated with his job and social isolation.  However, the evidence of record shows that the Veteran is able to maintain effective relationships.  Specifically, the March 2009 VA mental health evaluation indicates that the Veteran has a "loving and loyal" nephew.  He also periodically speaks to friends on the phone, and has expressed interest in taking a vocational rehabilitation course on computers and technology.  Further, the Veteran stated in the March 2010 treatment record from the Vet Center that he enjoyed playing basketball and softball prior to injuring his back.  Moreover, the November 2006 and November 2007 VA examinations, as well as VA and Vet Center records, show that the Veteran has maintained a relationship with his aunt and takes care of her.     

The Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v.  Principi, 16 Vet. App. 436 (2002) [the criteria set forth in  the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would  justify a particular rating].  However, the Board has not  identified any other aspects of the Veteran's service-connected PTSD which would enable it to conclude that the criteria for a higher rating have been approximated, and the Veteran and his representative have pointed to no specific example of such pathology.

In short, the evidence of record reflects the Veteran's PTSD is manifested by nightmares, impaired affect, panic attacks, depression, hyperarousal, impaired impulse control, and difficulty adapting to stressful circumstances.  These symptoms are consistent with the currently assigned 50 percent disability rating.  There is virtually no evidence of suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, neglect of personal hygiene, or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran has been assigned GAF scores between 45 and 60.  Although the Veteran's GAF scores indicate serious to moderate impairment, when considered with the remainder of the objective evidence of record discussed above, the GAF scores are appropriately reflected in the assignment of a 50 percent disability rating. 

The Board also considered the Veteran's entitlement to a 100 percent disability rating.  There is no indication of total occupational and social impairment, as would be required by such a rating.  In particular, there is no evidence of gross impairment in thought processes and communication or grossly inappropriate behavior; nor is there persistent delusions and hallucinations, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.    

Accordingly, the Board finds that the symptomatology associated with the Veteran's PTSD more closely approximates the criteria which allows for the assignment of a 50 percent evaluation.  Neither the next higher rating of 70 percent or 100 percent are warranted.  

In Hart, supra, the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  
In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's PTSD symptomatology was more or less severe during the appeal period.  Specifically, as discussed above, the November 2006 and November 2007 VA examination reports, as well as VA and Vet Center treatment records, document the Veteran's continued depression, stress, impaired impulse control, nightmares, and social impairment.  As such, there is no basis for awarding the Veteran a disability rating other than the currently assigned 50 percent at any time from May 2006 to the present.  

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a maintenance worker for his County Parks Department.  The Veteran has indicated that his job responsibilities were reduced by his supervisor and that he avoids interacting with others because of his PTSD.  However, as noted above, the criteria for the current 50 percent disability rating is "occupational and social impairment with reduced reliability and productivity."  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Although having no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the assigned 50 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record clearly demonstrates that the Veteran currently requires medication for his PTSD symptomatology.  However, there is no evidence to suggest, nor does the Veteran so contend, that he has required hospitalization as a result of his PTSD symptomatology during the period under consideration.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increased rating now on appeal to the Board.  TDIU was denied in an unappealed rating decision dated in March 2009.  As discussed above, the record does not reflect that the Veteran filed a notice of disagreement with that decision.  Moreover, the evidence of record indicates that the Veteran is currently employed as a maintenance worker for his County Parks Department.  Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to an increased rating greater than 50 percent for PTSD is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


